DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on December 27, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 6,787,266) in view of Ise et al., (US 2018/0083286).
For claims 1 and 4:  Hashimoto teaches a non-aqueous electrolyte secondary battery comprising a negative electrode 2, a non-aqueous electrolyte, and a positive electrode 1 with a positive electrode current collector and a positive electrode active material layer disposed on a surface of the positive electrode current collector (Hashimoto in col. 3 lines 50), the positive electrode current collector including an aluminum foil and an aluminum hydrated oxide film covering a surface of the aluminum foil (col. 3 lines 5-24, col. 4 lines 11-23).  
For thickness, Hashimoto does not explicitly teach a thickness of not smaller than 50 nm and less than 500 nm.  However, although the claimed ranges and prior art ranges do not overlap they are considered close enough that one skilled in the art would have expected them to have the same properties, thereby establishing a prima facie case of obviousness.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)  In this regard, Hashimoto discloses a thickness for the aluminum hydrated oxide film as 0.5 to 5.0 µm thick (Hashimoto in col. 2 lines 62-63) where 0.5 µm  is 500 nm, which is just outside applicant’s endpoint range.  Applicant is invited to submit unexpected results to render the claims unobvious. (MPEP 2131.03)  Furthermore, absent of such unexpected results it is asserted that the thickness is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  To this end, Hashimoto discloses the thickness to directly affect adhesion and battery capacity. (col. 2 line 63 to col. 3 line 4).
 	Hashimoto does not explicitly teach the aluminum hydrated oxide film including a plurality of types of aluminum hydrated oxides.  However, Ise in the same field of endeavor teaches an aluminum hydrated oxide film including a plurality of hydrated aluminum oxides. (Ise in [0026])  The method of forming the oxide layer in Ise (in [0048]) is notably similar if not the same as the method used by Hashimoto (in col. 2 lines 56-61) where both Ise and Hashimoto use a triethanolamine aqueous solution in formation of the film.  As the aluminum hydrated oxide film is produced by identical or substantially identical processes, it would naturally flow for the aluminum hydrated oxide film in Hashimoto to include a plurality of types of aluminum hydrated oxides, inherently, absent of a showing by applicant that the claimed invention distinguishes over the reference.  In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977) and In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
 	For claims 1 and 3:  As to a ratio of boehmite to the plurality of types of aluminum hydrated oxides being not lower than 20 mol % and not higher than 80 mol % and not lower than 30 mol % and not higher than 50 mol %, it is asserted that optimization of molar percentages within the prior art conditions through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical.  “[W]here the general conditions of a claim are
disclosed in the prior art, it is not inventive to discover the optimum or workable ranges
by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
 		For claim 2:  Hashimoto does not explicitly teach the aluminum hydrated oxide film to have a thickness not greater than 150 nm.  However, absent of unexpected results it is asserted that this is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  To this end, Ise teaches the thickness of the aluminum hydrated oxide film as result-effective in directly affecting corrosion prevention and lithium insertion and extraction. (Ise in [0028]
 
Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered but they are not persuasive.  Applicant submits that by eliminating the overlap at 500 nm that Hashimoto fails to teach or suggest any motivation for a range below this value.  This argument Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)  Furthermore, the motivation for optimization of thickness is it directly affects adhesion and battery capacity. (Hashimoto in col. 2 line 63 to col. 3 line 4)  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722